DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0117745), and in further view of Tonar (US 2012/0243093).
Regarding claim 1, Hattori figure 29 teaches an automatic cleaning method.
Hattori teaches in figure 29 a controller 14 is configured to determine a cleaning type for cleaning a protective cover (103 transparent glass cover) of a camera based on an image captured by the camera (S112) and a temperature (S113) on an outer surface of the protective cover of the camera as measured by the sensor device, generate a cleaning instruction (S119, S114) based on the cleaning type and to clean the protective cover of the camera in accordance with the cleaning instruction in response to receiving the cleaning instruction sent from the control unit.[0096][0117-0121]
Hattori is silent to the sensor device measuring a humidity on the outer surface of the protective cover of the camera.
Tonar is directed towards a lens cleaning apparatus wherein a heater may be activated based on the exterior temperature, temperature of the light sensor device housing 14, temperature of the light sensor device 12, the light sensor device lens 38 temperature, lens barrel temperature, image quality, speed of the vehicle 30, humidity levels, or wiper motion thereby suggesting monitoring of the humidity to be well-known in the art.[0138]
It would have been obvious to one of ordinary skill in the art for the sensor device of Hattori to measure the humidity as Tonar teaches the technique is useful in keeping camera lenses free of residual fluid and debris in an automotive environment.[0002]
Regarding claim 2, figure 29 of Hattori in view of Tonar suggests the controller 14 determines whether there is an obstruction outside the protective cover of the camera based on the image captured by the camera (S112); determine, when there is an obstruction, a type of the obstruction (S113); and determine the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature and the humidity on the outer surface of the protective cover of the camera (S119, S114).
Regarding claim 3, figure 29 of Hattori in view of Tonar suggests the controller 14 determines the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature and the humidity on the outer surface of the protective cover of the camera comprises;
determining that the type of the obstruction is solid substance S113), 
determining, in response to the determining the type of obstruction is solid substance, that  the temperature on the outer surface of the protective cover of the camera is lower than a predetermined temperature threshold, and determining in response to the determining that the temperature is lower than the predetermined temperature threshold, that the cleaning type is frozen solid (S114).[0018]
Regarding claim 4, Hattori teaches in S114 generating a first instruction comprising heating information. Hattori further teaches an air pump 155 for spraying air onto the glass surface 103a of the cover glass 103.[0102]
Regarding claim 5, Hattori figure 34B and 35B teach a heater 301 covers the entire side periphery of the cover glass 103 to heat the cover S114-S118.[0134] Hattori further teaches an air pump 155 for spraying air onto the glass surface 103a of the cover glass 103.[0102]
Regarding claim 6, figure 29 of Hattori in view of Tonar suggests controller 14 determines the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature and the humidity on the outer surface of the protective cover of the camera comprises: determining, when the type of the obstruction is solid substance(S113), whether the temperature on the outer surface of the protective cover of the camera is lower than a predetermined temperature threshold, and if so, determine that the cleaning type is frozen solid (S114), or otherwise determine that the cleaning type is non-frozen solid (S119).
Regarding claim 7, Hattori figure 29 teaches the air spraying mechanism 156 can spray air onto the glass surface 103a of the cover glass 103, while or after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103 thereby reading on generating a second instruction comprising air blowing when the cleaning type is non-frozen.[0140]
Regarding claim 8, Hattori figure 29 teaches the air spraying mechanism 156 can spray air onto the glass surface 103a of the cover glass 103, while or after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103 thereby reading on causing, in response to receiving the second instruction, blowing of air towards the outer surface of the protective cover of the camera based on the air blowing information.[0140]
Regarding claim 9, figure 29 of Hattori in view of Tonar suggests the controller14 determines the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature and the humidity on the outer surface of the protective cover of the camera comprises determining that the type of the obstruction is liquid substance (S113), determining, in response to type of the obstruction is liquid substance, that the humidity on the outer surface of the protective cover of the camera is higher than a humidity threshold (S119); and determining, in response to the determining that the humidity is higher than the humidity threshold that the cleaning type is non-viscous liquid.[0137]
Regarding claim 10, Hattori teaches wiping mechanism 125 can wipe the glass surface 103a of the cover glass 103, while or after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103 thereby reading on generating cleaning instruction based on the cleaning type comprises: generating a third instruction comprising wiper activating information when the cleaning type is the non-viscous liquid.[0137]
Regarding claim 11, Hattori teaches wiping mechanism 125 can wipe the glass surface 103a of the cover glass 103, while or after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103 thereby reading the causing the cleaning of the protective cover of the camera in accordance with the cleaning instruction comprises: causing, in response to receiving the third instruction, activation of a wipe to wash the outer surface of the protective cover of the camera based on the wiper activating information.[0137]
Regarding claim 15, Hattori figure 29 teaches an automatic cleaning apparatus coming a processor (controller 14).
Hattori teaches in figure 29 a controller 14 is configured to determine a cleaning type for cleaning a protective cover (103 transparent glass cover) of a camera based on an image captured by the camera (S112) and a temperature (S113) on an outer surface of the protective cover of the camera as measured by the sensor device, generate a cleaning instruction (S119, S114) based on the cleaning type and to clean the protective cover of the camera in accordance with the cleaning instruction in response to receiving the cleaning instruction sent from the control unit.[0096][0117-0121]
Hattori is silent to the sensor device measuring a humidity on the outer surface of the protective cover of the camera.
Tonar is directed towards a lens cleaning apparatus wherein a heater may be activated based on the exterior temperature, temperature of the light sensor device housing 14, temperature of the light sensor device 12, the light sensor device lens 38 temperature, lens barrel temperature, image quality, speed of the vehicle 30, humidity levels, or wiper motion thereby suggesting monitoring of the humidity to be well-known in the art.[0138]
It would have been obvious to one of ordinary skill in the art for the sensor device of Hattori to measure the humidity as Tonar teaches the technique is useful in keeping camera lenses free of residual fluid and debris in an automotive environment.[0002]
Regarding claim 16, figure 29 of Hattori in view of Tonar suggests the controller 14 determines whether there is an obstruction outside the protective cover of the camera based on the image captured by the camera (S112); determine, when there is an obstruction, a type of the obstruction (S113); and determine the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature and the humidity on the outer surface of the protective cover of the camera (S119, S114).
Regarding claim 17, figure 29 of Hattori in view of Tonar suggests the controller 14 determines the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature and the humidity on the outer surface of the protective cover of the camera comprises;
determining that the type of the obstruction is solid substance S113), 
determining, in response to the determining the type of obstruction is solid substance, that  the temperature on the outer surface of the protective cover of the camera is lower than a predetermined temperature threshold, and determining in response to the determining that the temperature is lower than the predetermined temperature threshold, that the cleaning type is frozen solid (S114).[0018]
Regarding claim 18, figure 29 of Hattori in view of Tonar suggests controller 14 determines the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature and the humidity on the outer surface of the protective cover of the camera comprises: determining, when the type of the obstruction is solid substance(S113), whether the temperature on the outer surface of the protective cover of the camera is lower than a predetermined temperature threshold, and if so, determine that the cleaning type is frozen solid (S114), or otherwise determine that the cleaning type is non-frozen solid (S119).
Regarding claim 19, figure 29 of Hattori in view of Tonar suggests the controller14 determines the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature and the humidity on the outer surface of the protective cover of the camera comprises determining that the type of the obstruction is liquid substance (S113), determining, in response to type of the obstruction is liquid substance, that the humidity on the outer surface of the protective cover of the camera is higher than a humidity threshold (S119); and determining, in response to the determining that the humidity is higher than the humidity threshold that the cleaning type is non-viscous liquid.[0137]

Claims 12-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (US 2012/0117745) and Tonar (US 2012/0243093), as applied to claim 2, and in further view of Tanaka (US 2013/0092758).
Regarding claim 12, Hattori figure 29 S113 and S119 teach determining the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature or the humidity on the outer surface of the protective cover of the camera comprises: determining that the type of the obstruction is liquid substance; determining, in response to the determining that the type of the obstruction is liquid substance, that the humidity on the outer surface of the protective cover of the camera is not higher than a humidity threshold.[0212-213]
Hattori in view of Tonar is silent to determining, in response to the determining that the humidity is not higher than the humidity threshold the cleaning type is viscous liquid.
Tanaka is directed towards a camera washing device for a camera lens wherein detecting the presence of mud on the surface of the lens 14a of the rear camera 14, the control part 15 increases the flow amount of the high pressure air supplied from the air pump 10 and increases the drive period of time T1 to drive the air pump 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine the presence of a viscous liquid such as mud to ensure it is removed from the surface of the camera.
Regarding claim 13, Hattori in view of Tonar and Tanaka teaches wiping mechanism 125 can wipe the glass surface 103a of the cover glass 103, while or after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103 thereby reading on generating cleaning instruction based on the cleaning type comprises: generating a fourth instruction comprising water spraying information and wiper activating information when the cleaning type is the viscous liquid.[0137]
Regarding claim 14, Hattori in view of Tonar and Tanaka teaches wiping mechanism 125 can wipe the glass surface 103a of the cover glass 103, while or after the washer fluid is sprayed from the spray opening 11 of the washer nozzle 9 onto the glass surface 103a of the cover glass 103 thereby reading on causing the cleaning of the protective cover of the camera in accordance with the cleaning instruction comprises: causing, in response to receiving the fourth instruction, a spraying of water towards the surface of the protective cover of the camera based on the water spraying information, and activating the wiper to wash the outer surface of the protective cover of the camera based on the wiper activating information.[0137]
Regarding claim 20, Hattori figure 29 S113 and S119 teach determining the cleaning type for cleaning the protective cover of the camera based on the type of the obstruction and the temperature or the humidity on the outer surface of the protective cover of the camera comprises: determining that the type of the obstruction is liquid substance; determining, in response to the determining that the type of the obstruction is liquid substance, that the humidity on the outer surface of the protective cover of the camera is not higher than a humidity threshold.[0212-213]
Hattori in view of Tonar is silent to determining, in response to the determining that the humidity is not higher than the humidity threshold the cleaning type is viscous liquid.
Tanaka is directed towards a camera washing device for a camera lens wherein detecting the presence of mud on the surface of the lens 14a of the rear camera 14, the control part 15 increases the flow amount of the high pressure air supplied from the air pump 10 and increases the drive period of time T1 to drive the air pump 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine the presence of a viscous liquid such as mud to ensure it is removed from the surface of the camera.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711